Citation Nr: 1426662	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2. Entitlement to service connection for a right elbow/arm disability. 

3. Entitlement to service connection for a left elbow disability. 

4. Entitlement to service connection for a right hand disability. 

5. Entitlement to service connection for a left hand disability. 

6. Entitlement to service connection for a bilateral eye condition. 

7. Entitlement to service connection for a right knee disability. 

8. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal has since been transferred to the RO in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at March 2014 Travel Board hearing; a transcript of that proceeding has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, with respect to the Veteran's claim for a low back disability, the Board notes that service connection for this condition (claimed as "pain in back") was previously denied by the RO in an April 1966 rating decision.  The Veteran did not appeal that determination and it is final. See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103.

In November 2009, the RO again denied the Veteran's claim of service connection for a low back disability; the Veteran submitted a timely notice of disagreement as to that determination, and the current appeal ensued.  However, since the RO did not characterize the claim as one requiring new and material evidence and address whether new and material evidence had been received since the last final decision in April 1966, adjudication and development regarding this claim was incorrect, including issuance of incorrect and inadequate VCAA notice regarding new and material evidence as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board finds that a remand is necessary with respect to lumbar spine claim so that the Board can assure that the correct development, including issuance of the proper VCAA notice and adjudication of those issues, has occurred below. 

Turning to the remaining claims on appeal, the Veteran contends that he has disabilities of the right arm/elbow, left elbow, right hand, left hand, bilateral eye, right knee, and left knee that are directly related to service.  Specifically, during his March 2014 Board hearing, he asserted that he was initially injured in 1953 when a 4x6 piece of lumbar fell on him while he was working in an old building in Kodiak, Alaska.  He contends that all of his currently claimed conditions stem from that accident.  He testified that he was hospitalized for more than three weeks at the Base hospital (according to the Veteran, a Naval hospital) in Kodiak, Alaska.  He also stated that, while hospitalized, they stuck a 6 inch long needle in his lower spine area for unknown reasons.  He reported that he did not seek treatment for the claimed disabilities immediately after service because he did not have medical insurance and he was unaware that he could receive VA treatment at that time.  

Other than a diagnosis of astigmatism, service treatment records (STRs) do not reflect any relevant complaints, treatments, or diagnoses related to the claimed conditions.  The STRs also do not contain any records of hospitalization..  

Again, the Veteran has competently reported that he was treated at the Naval hospital in Kodiak, Alaska, for a period of 3 weeks in 1953 following the above-described injury.  To date, the record does not show that VA has ever made a specific request for the Veteran's treatment records from the Naval hospital in Kodiak.  Therefore, the Board finds that a remand to request these clinical records is required. See 38 U.S.C.A. § 5103A(b) (West 2002).

Additionally, the Board notes that the Veteran's personnel records are not contained in the claims file, but could contain pertinent information relating to the issues on appeal.  Accordingly, a remand is also required to obtain any available personnel records. See 38 C.F.R. § 3.159(c)(2) (2013). 

The record also reflects that the Veteran has been in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA) for many, many years.  In this regard, the Veteran reported in multiple statements/documents contained in the claims file, that receives/ed SSI benefits; the basis of such an award is not clear from the record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, the Board notes that recent VA treatment records confirm diagnoses relating to the low back, right arm/elbow, left elbow, right hand, left hand, bilateral eye, right knee, and left knee.  If the above-requested development, and specifically, the procurement of any hospitalization or personnel records, indicates that the Veteran was hospitalized or received treatment for injuries sustained from a falling piece of lumbar during service in approximately 1953, then he should be scheduled for VA nexus examinations to determine the etiology of such.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran appropriate notice with respect to his petition to reopen a claim of service connection for lumbar spine disability.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also complete any and all other appropriate development necessary for the lumbar spine claim. 

2. Obtain and associate with the claims file all VA treatment records from the VAMC in Seattle, Washington, dated from July 2013 to the present.  

3. Obtain the Veteran's service personnel file.  If no personnel records can be obtained, then such fact should be noted in the claims file and the Veteran and his representative notified of this development.

4. Obtain and associate with the claims file any service hospital records generated in approximately 1953 by the Naval Hospital in Kodiak, Alaska.  The sources may include any appropriate records depositories within the RO/AMC's discretion.  If no hospital records can be obtained, then such fact should be noted in the claims file and the Veteran and his representative notified of this development.

5. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

6. Thereafter, if the above-requested development, and specifically, the procurement of any hospitalization or personnel records, indicates that the Veteran was hospitalized or received treatment for injuries sustained from a falling piece of lumbar during service in approximately 1953, then he should be scheduled for VA nexus examinations to determine the etiology of the currently diagnosed disabilities of the low back, right arm/elbow, left elbow, right hand, left hand, bilateral eye, right knee, and left knee. 

7. Following the above development, review the claims file and readjudicate the Veteran's claims of service connection for disabilities of the right arm/elbow, left elbow, right hand, left hand, bilateral eye, right knee, and left knee; and, new and material evidence claim for a lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



